Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 1 of 7 PageID# 2769




                                              Appendix A

                                 Subpoena to the Town of Farmville

                                            DEFINITIONS

  The following definitions shall apply:

           1.    “You” means the third-parties responding to these subpoena requests.

           2.    “Town of Farmville” means the Town of Farmville, inclusive of any and all

  agencies, offices, advisory committees, task forces, or third-party contractors, and their officers,

  directors, employees, agents, representatives, attorneys, contractors, or funded program staff.

           3.    “Town Council” means the Farmville Town Council, inclusive of any and all

  agencies, offices, advisory committees, task forces, or third-party contractors, and their officers,

  directors, employees, agents, representatives, attorneys, contractors, or funded program staff.

           4.    “FDC” means the Farmville Detention Center, 508 Waterworks Rd., Farmville,

  VA 23901, and all individuals employed thereby or therein.

           5.    “ICA” means Defendant Immigration Centers of America-Farmville, LLC, and its

  officers, directors, employees, agents, representatives, attorneys, contractors, or funded program

  staff.

           6.     “Armor” means Defendant Armor Correctional Health Services, Inc., and its

  officers, directors, employees, agents, representatives, attorneys, contractors, or funded program

  staff.

           7.    “ICE” means Defendant U.S. Immigration and Customs Enforcement and its

  officers, directors, employees, agents, representatives, attorneys, contractors, or funded program

  staff, as well as its parent agency, U.S. Department of Homeland Security, inclusive of any and

  all agencies, offices, advisory committees, task forces, third-party contractors, or government




                                                    1
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 2 of 7 PageID# 2770




  funded programs under its purview, and its officers, directors, employees, agents,

  representatives, attorneys, contractors, or funded program staff.

         8.      “IGSA” means Intergovernmental Service Agreement.


                                       DEPOSITION TOPICS

         1.      The negotiation and approval of agreements between the Town of Farmville and

  ICE to house ICE detainees, including:

              a. The history of the negotiations that led to agreements with the Town of Farmville

                 and ICE to house ICE detainees.

              b. The bidding or application process for the IGSA that ICE awarded to the Town of

                 Farmville, and the involvement of ICA (or, if prior to the creation of ICA, the

                 individuals who founded or funded ICA) in the procurement of the IGSA.

              c. The Town of Farmville’s understanding of the reasons why ICE awarded the

                 IGSA to the Town of Farmville.

              d. The process by which modifications to the IGSA with ICE are made and who is

                 involved.

              e. The involvement of the Commonwealth of Virginia officials, including the former

                 Virginia Attorney General Ken Cuccinelli, in negotiating agreements between

                 ICE and the Town of Farmville, including modifications to the IGSA.

         2.      The negotiation and approval of agreements between the Town of Farmville and

  ICA to operate the FDC, including:

              a. The history of the negotiations that led to agreements with the Town of Farmville

                 to operate the FDC.




                                                   2
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 3 of 7 PageID# 2771




             b. The Town of Farmville’s decision to select ICA as its subcontractor to operate

                FDC, including the bidding, application, or approval process, if any.

             c. The Town of Farmville’s understanding of the role of ICA in the transaction;

                specifically: why the Town of Farmville contracted with ICA to house ICE

                detainees, and why ICE contracted with the Town of Farmville rather than

                directly with ICA to house ICE detainees.

             d. How and when the Town of Farmville first connected with ICA (or, if prior to the

                creation of ICA, the individuals who founded or funded ICA), with respect to the

                transaction, including the nature and substance of initial discussions regarding

                providing services to ICE and the identities of the individuals involved in the

                initial discussions.

        3.      The planning for, and the development and construction of, the FDC, including:

             a. The ways in which the Town of Farmville was involved in the planning,

                development, and construction of the FDC.

             b. The sources of funding for the FDC and the terms under which the funding was

                provided.

             c. The permits or approvals required to build and operate the FDC and how the

                permits were obtained.

             d. Communications between the Town of Farmville and ICA regarding the planning,

                development, and construction of the FDC.

             e. Communications between the Town of Farmville and the Commonwealth of

                Virginia regarding the planning, development, and construction of the FDC.




                                                 3
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 4 of 7 PageID# 2772




               f. The Town of Farmville’s understanding of ICA’s acquisition of the land for the

                  FDC.

         4.       Contracts and agreements with respect to FDC formed between the Town of

  Farmville and (i) ICA, (ii) Armor, and (iii) ICE; including changes or amendments; and policies,

  procedures, and/or practices regarding contract monitoring and oversight.

         5.       The involvement of the Town of Farmville in the operation, management, and

  administration of the FDC, dating back to the construction of the FDC through the present date,

  including:

               a. Whether the Town of Farmville created a commission or other body to oversee

                  the FDC, and, if so, the activities of the commission or body, the dates of its

                  existence, and the identities of the members.

               b. The occasions in which an official or employee of the Town of Farmville visited

                  the FDC in his or her official capacity, and the purpose and outcome, if any, of

                  the visits.

               c. The extent to which the Town of Farmville communicates with ICA regarding the

                  operation, management, and administration of the FDC, and the extent to which

                  the Town of Farmville is included in communication between ICA and ICE

                  regarding the operation, management, and administration of the FDC.

               d. The role that the Town of Farmville plays in providing licensing and/or training

                  for the FDC or its employees.

               e. The process by which ICA reports to the Town of Farmville on the operation,

                  management, and administration of the FDC, including (i) the policies,

                  procedures, and/or practices regarding reporting to or sharing information with




                                                    4
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 5 of 7 PageID# 2773




                 the Town of Farmville, (ii) whether ICA continues to send a monthly report to the

                 Town of Farmville, and, if not, when and why it stopped sending monthly reports

                 to the Town of Farmville.

              f. The extent to which the Town of Farmville is authorized to inspect FDC.

              g. Whether the Town of Farmville has conducted or commissioned an inspection of

                 the FDC, and, if so, the results of the inspection/s.

              h. The extent to which the results of ICE inspections of the FDC are shared with the

                 Town of Farmville.

              i. The extent to which the Town of Farmville is notified of incidents occurring at the

                 FDC or complaints regarding the operation, management, or administration of the

                 FDC.

              j. Any actions the Town of Farmville has taken in response to any incident at or

                 complaint regarding the FDC.

              k. The extent to which the Town of Farmville coordinates with ICA regarding

                 emergency response planning.

              l. How often ICA or its representatives attend Town Council meetings; how often

                 ICA or its representatives address the Town Council regarding the operation of

                 FDC; and how often the representatives of the Town of Farmville otherwise meet

                 with ICA or its representatives, without regard to whether such meetings are open

                 to the public.

         6.      The payment arrangements between the Town of Farmville, ICA, Armor, and

  ICE.




                                                    5
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 6 of 7 PageID# 2774




         7.      The involvement of the Town of Farmville in ICA’s response to the COVID-19

  pandemic with respect to the FDC, including:

              a. The extent to which the Town of Farmville communicated with ICA or its

                 representatives regarding COVID-19 or the presence thereof within the FDC.

              b. The extent to which the Town of Farmville communicated with Armor or its

                 representatives regarding COVID-19 or the presence thereof within the FDC

              c. Any instructions given by the Town of Farmville to ICA or Armor regarding

                 COVID-19 or the presence thereof within the FDC.

              d. Any measures taken by the Town of Farmville with respect to the FDC in

                 response to the COVID-19 pandemic.



  Dated: March 16, 2021                      Respectfully submitted,

                                             /s/Simon Sandoval-Moshenberg




                                                 6
Case 1:20-cv-00821-LMB-JFA Document 170-3 Filed 03/16/21 Page 7 of 7 PageID# 2775




   Joseph D. West (Va. Bar No. 16834)             Simon Sandoval-Moshenberg (Va. Bar No.
   David Debold (pro hac vice)                    77110)
   Naima L. Farrell (pro hac vice)                Kristin Donovan (Va. Bar No. 92207)
   Thomas J. McCormac IV (pro hac vice)           Granville Warner (Va. Bar No. 24957)
   Aaron Smith (pro hac vice)                     LEGAL AID JUSTICE CENTER
   Blair Watler (pro hac vice)                    6066 Leesburg Pike, Suite 520
   Katherine King (pro hac vice)                  Falls Church, VA 22041
   GIBSON, DUNN & CRUTCHER LLP                    Tel: 703-778-3450
   1050 Connecticut Avenue, N.W.                  simon@justice4all.org
   Washington, D.C. 20036-5306                    kristin@justice4all.org
   Tel: 202-955-8551                              cwarner@justice4all.org
   jwest@gibsondunn.com
   ddebold@gibsondunn.com                         Sirine Shebaya (pro hac vice)
   nfarrell@gibsondunn.com                        Amber Qureshi (pro hac vice)
   asmith3@gibsondunn.com                         NATIONAL IMMIGRATION PROJECT OF THE
   tmccormac@gibsondunn.com                          NATIONAL LAWYERS GUILD
   bwatler@gibsondunn.com                         2201 Wisconsin Avenue, N.W., Suite 200
   kking@gibsondunn.com                           Washington, D.C. 20007
                                                  Tel: 617-227-9727
   Pro bono counsel for Plaintiff Christian       sirine@nipnlg.org
   Alberto Santos Garcia                          amber@nipnlg.org

                                                  Pro bono counsel for Plaintiffs Santos
                                                  Salvador Bolanos Hernandez, Gerson
                                                  Amilcar Perez Garcia, Ismael Castillo
                                                  Gutierrez, Didier Mbalivoto, Frank Souza
                                                  Bauer, Marco Antonio Miranda Sanchez,
                                                  Melvin Ivan Velasquez Orellana, Olaitan
                                                  Michael Olaniyi, Shawn Houslin, Jerbin Ivan
                                                  Garcia Garcia, Jorge Alexander Rivera
                                                  Rodriguez, Jose Linares Hernandez, and
                                                  Vano Bazerashvili




                                              7
